         Case 1:18-cr-00224-AJN Document 124 Filed 07/30/19 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      July 30, 2019

FILED BY ECF

The Honorable Andrew L. Carter, Jr.
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

         Re:     United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (ALC)

Dear Judge Carter:

         At a conference on July 29, 2019, the Court informed the parties that because of the Court’s
conflict of interest with respect to one of the victim banks in this case, the Court planned to recuse
itself from the matter and reassign the case to a different judge. At defense counsel’s request, the
Court provided a briefing schedule for the parties to address the issue.

         The Government respectfully submits this letter in response to the defendant’s letter of
earlier today. The decision to recuse is “committed to the sound discretion of the district court.”
United States v. Lovaglia, 954 F.2d 811, 815 (2d Cir. 1992); see also Pashaian v. Eccleston Props.,
Ltd., 1995 WL 224759, at *1 (S.D.N.Y. 1995) (recusing as a prudential matter “[s]ince there are
twenty-three active judges in this district who would not be disqualified in this matter, it makes
sense to have further proceedings in this case transferred to one of them”), aff’d, 88 F.3d 77, 83-
85 (2d Cir. 1996); see also 28 U.S.C. § 455 (providing circumstances under which a federal judge
shall disqualify himself). Accordingly, the Government defers to the Court’s conflicts assessment
regarding recusal. The Government writes to provide additional detail regarding the involvement
of JPMorgan Chase & Co. (“JPMorgan Chase”), one of the victim banks in this case.1

                                            Background

        As the Court is aware, the defendant is charged in Indictment No. 18 Cr. 224 (ALC) (the
“Indictment”) with (i) conspiracy to defraud the United States, in violation of 18 U.S.C. § 371;
(ii) conspiracy to violate the International Emergency Economic Powers Act (“IEEPA”), in
violation of 50 U.S.C. § 1705; (iii) bank fraud, in violation of 18 U.S.C. § 1344; (iv) conspiracy
to commit bank fraud, in violation of 18 U.S.C. § 1349; (v) money laundering, in violation of 18
U.S.C. § 1956; and (vi) conspiracy to commit money laundering, in violation of Section 1956.


1
    The victim banks are collectively referenced herein as the “Victim Banks.”
         Case 1:18-cr-00224-AJN Document 124 Filed 07/30/19 Page 2 of 3
                                                                                           Page 2


These charges arise from the defendant’s involvement in an infrastructure project in Venezuela
(the “Project”), which was led by the defendant’s Iranian company, Stratus Group.

       In connection with his role on the Project, the defendant and his co-conspirators devised and
executed a scheme to evade U.S. economic sanctions and defraud U.S. banks—including
JPMorgan Chase—by concealing the role of Iran and Iranian parties in U.S. dollar payments sent
through the U.S. banking system. The defendant and others, using various entities, conducted a
series of international financial transactions for the benefit of Iranian parties in a manner that
concealed the Iranian nexus to the payments from, among others, the Victim Banks, in violation
of U.S. economic sanctions. Specifically, between April 2011 and November 2013, the
Venezuelan Subsidiary, at the direction of the defendant and others, routed approximately 15
payments to IIHC through Stratus Turkey or Clarity using correspondent accounts at the Victim
Banks, totaling approximately $115 million.

       The defendant and others directed that payments be routed through the Victim Banks to
Stratus Turkey’s or Clarity’s bank accounts at the financial institution in Switzerland. The
majority of the funds were then transferred to another offshore entity located in the British Virgin
Islands, which the defendant and others had incorporated in 2009. In addition, on February 1,
2012, Clarity wired more than $2 million in proceeds from the Project directly into the United
States. Those proceeds were then used to purchase real property in California.

                                      Trial and Sentencing

        The Government has charged the defendant with defrauding the Victim Banks by duping
them into processing financial transactions they would not otherwise have engaged in, and in doing
so, exposing them to the possibility of substantial harm. At trial, the Government plans to call
witnesses from some of the Victim Banks to testify about, among other things, their sanctions
compliance processes, their procedures when opening accounts for clients and in authorizing
certain transactions, the harm caused to the banks by the defendant’s scheme, and the materiality
to the Victim Banks of the type of misrepresentations alleged to be at the core of the charged
conduct. 2 Indeed, the Government expects to prove that the defendant took specific actions
designed for the particular purpose of concealing material information from the Victim Banks and
to evade the Victim Banks’ processes implementing sanctions barring financial transactions for
the benefit of Iranian entities. Of the $115 million in U.S. dollar-denominated payments that are
at the core of this case, JPMorgan Chase was the correspondent bank for approximately $45
million, and will thus play a central role in the proof at trial in this matter. Moreover, the
Government will prove that the defendant (i) directed that transactions be processed for the benefit
of Clarity through JPMorgan Chase; (ii) knew that JPMorgan Chase had implemented procedures
to block correspondent transactions to pay Iranian institutions and individuals; (iii) designed a
payment mechanism to conceal information about the Iranian beneficiaries of the transactions to
induce the Victim Banks to process those transactions; and (iv) knew that JPMorgan Chase had in

2
 As the Government described at yesterday’s conference, the Government intends to call at least
one JPMorgan Chase employee as a witness at trial, and has discussed that with attorneys in
JPMorgan Chase’s General Counsel’s office.
         Case 1:18-cr-00224-AJN Document 124 Filed 07/30/19 Page 3 of 3
                                                                                            Page 3


fact processed those transactions, in violation of U.S. sanctions and JPMorgan Chase policies
prohibiting them.

        If the defendant is convicted, JPMorgan Chase will, as a victim of the offense, have certain
rights. For example, JPMorgan Chase will be able to address the Court at sentencing, and describe
the harm that the defendant’s conduct caused it. See 18 U.S.C. § 3771(a)(4) (victim of crime has
right to be “reasonably heard” at sentencing). Similarly, JPMorgan Chase will have the right to
mandatory restitution for any pecuniary loss they suffered, which includes property lost as a result
of the offense and “expenses incurred during participation in the investigation or prosecution of
the offense or attendance at proceedings related to the offense.” See id. § 3663A(b)(4) &
(c)(1)(A)(ii).

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                          by: /s/                                       .
                                             David W. Denton Jr.
                                             Jane Kim
                                             Michael Krouse
                                               Assistant United States Attorneys
                                             Garrett Lynch
                                               Special Assistant United States Attorney
                                             (212) 637-2744/2038/2279


cc:    All Defense Counsel (by ECF)
